DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding claim 7, the term “exchangeable” will be any layer that is capable of being removed.
Regarding claims 8-9, the terms “cushion” and “shell” are not clearly differentiated. Therefore, without additional context, there is no way to differentiate them.
Furthermore, regarding the preambles of claims 8-11, the MPEP 2111.02 states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “all sides” does not have a proper antecedent basis. Is it related to the two outer surfaces and edges? Applicant is recommended to provide additional/improved wording/context for consistency.
Regarding claim 3, there are no units accompanying the indentation hardness. The specification teaches kPa, which will be assumed for the purposes of examination.
Claims 2 and 4-11 are rejected for being dependent on indefinite claims.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1, 4, & 8-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, claims 1-4, 6, & 8-11 under 35 U.S.C. 103 as obvious over Umeda et al. (JP 2007-283989 A) (hereinafter “Umeda”) in view of Krebs et al. (U.S. Pub. No. 2018/0208707 A1) (hereinafter “Krebs”).
Regarding claims 1, 4, and 8-11, Umeda teaches a vacuum heat insulation material comprises a vacuum insulation panel comprising a core and barrier films (All Figs. [12/13]) having first and opposing second surfaces connected by side surfaces and a protective layer comprising first and second covering materials (All Figs. [67a/67b] & [70a/70b]) completely encapsulating all surfaces of the vacuum insulation panel, wherein the first and second covering materials can be formed flexible of sponge [0049, 0089, 0162, and additionally materials such as polyurethane foam or polystyrene foam are disclosed [0042, 0086, 0152], wherein the vacuum heat insulation material also acts as a cushioning automobile interior material [0062, 0199] in the shape of a flat and/or curved material [0054-0055, 0065, 0126], wherein although a seat/headrest cushion/shell or article of clothing is not disclosed, the structural limitations for a vacuum insulation material are disclosed and capable of performing the intended use.
In the event that a flexible sponge/foam is not taught and regarding claim 4, Krebs teaches a flexible polyurethane useable as an automobile interior cushioning material [0154] comprising a density of preferably 10 to 130 kg/m3 and a compressive strength/indentation hardness of 2 to 11 kPa [0021, 0023, 0025], wherein when the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.
It would have been obvious to one of ordinary skill in the art at the time of invention using a flexible sponge cushioning material to use a flexible polyurethane comprising a density and hardness in 
Regarding claim 6, the thickness of the vacuum insulation panel is at least 5 mm [0050, 0090, 0164, 0172], wherein added thickness of the barrier films is negligible, which prima facie obvious overlaps with the claimed range.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Umeda, as applied to claim 1 above, in view of Materna (WO 01/66864 A1) (hereinafter “Materna”).
Regarding claim 5, the thickness of the covering material is not claimed.
Materna teaches a vacuum panel core surrounded by a sheathing foam plastic material comprising a layer of 7 to 10 mm in thickness (pg. 3, lines 101-102), wherein its thickness at the edges would additionally comprise at least 5 mm for a range of 12 to 15 mm in thickness, which are prima facie overlapping ranges.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Umeda, as applied to claim 1 above, in view of Bauer et al. (DE 102011116457 A1) (hereinafter “Bauer”) and/or Ogino et al. (JP 2009-268718 A) (hereinafter “Ogino”).
Regarding claims 7-9, a closely fitting exchangeable outer casing is not taught by Umeda and in the event that a seat/headrest cushion/shell is/are not taught:
Bauer teaches an interior part for an automobile such as trim cladding elements, seats, or ceiling materials [0001-0002, 0012-0013], comprising a vacuum insulation panel (All Figs. [6]) and a (removable/replaceable) headliner material (All Figs. [4]).
Ogino teaches a vehicle seat cushion comprising a vacuum insulation panel (All Figs. [9]), covered by a exchangeable skin (All Figs. [8]
It is well-known in the art the that a cushion skin/headliner comprises a decorative layer such as a nonwoven fabric (film) or woven/knitted fabric.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to provide a headliner/skin layer to a cushion/shell/cladding comprising a vacuum insulation panel. One of ordinary skill in the art would have been motivated to provide a known element to an automobile interior part, specifically a cushion/shell/cladding.

Claims 1-6 & 8-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Shinohara (U.S. Pub. No. 2016/0185068 A1) (hereinafter “Shinohara”) or, in the alternative, under 35 U.S.C. 103 as obvious over Shinohara in view of Hansen et al. (WO 2014/118741 A1) (hereinafter “Hansen”), wherein claim 3 is evidenced by Sauniere et al. (U.S. Pub. No. 2003/0186044 A1) (hereinafter “Sauniere”).
Regarding claims 1-6, Shinohara teaches an insulating member comprising a vacuum insulation panel (All Figs. [10]) comprising first and opposing second surfaces connected by side surfaces comprising an elastic foam body (All Figs. [12A/12B]) [0089] fully covering/encapsulating on both first and second surfaces [0030, 0134, Fig. 9] and the side surfaces (Fig. 7 [12C]) [0073], wherein bonded via adhesive [0100], wherein the insulating member may be curved [0029, 0032] and/or used for a cold protective clothing or an automotive part [0138], wherein although a seat/headrest cushion/shell or interior fitting is not disclosed, the structural limitations for a vacuum insulation material are disclosed and capable of performing the intended use.
In the event that Shinohara does not teach a completely encapsulated vacuum insulation panel:
Hansen teaches a vacuum insulation panel comprising a polymeric/polyurethane foam adhesively bonded or preferably integrally molded [0013, 0083] on one or both surfaces (Fig. 1), but preferably both and also extending around and past the side surfaces (Figs. 2-3) [0013-0014, 0103-0104], wherein the integral cover protects the vacuum insulation panel from damage [0004] and the 
It would have been obvious to one of ordinary skill in the art at the time of invention to form the bonded elastic foam bodies as integrally molded and completely encapsulating the entire side surface of the vacuum insulation panel. One of ordinary skill in the art would have been motivated to better protect the entirety of the vacuum insulation panel and allow for on-site cutting and shaping [0004, 0018-0019].
Regarding claims 2-3, the elastic foam body comprises preferably a flexible polyurethane foam, among other claimed examples [0089-0095], having a density of 5 to 400 kg/m3 [0098], wherein an example discloses a flexible polyurethane with a density of 59.8 k/m3 [0117, 0134], which is evidenced by Sauniere to comprise an indentation hardness/compressive strength of 0.9 to 8.0 kPa [0004].
Regarding claims 5-6, the thickness of elastic body may be at least 1 mm and at most 50 mm [0079] which is prima facie overlapping both ranges. Furthermore, an example comprising a vacuum insulation panel of 10 mm comprises an elastic body of 5 mm thickness on both sides [0134], wherein that thickness would be doubled at the edges (10 mm above and below the edge seals), wherein “when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art" Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2131.03 I.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shinohara, as applied to claim 1 above, in view of Ambrosiani et al. (EP 251640 A2) (hereinafter “Ambrosiani”).
Regarding claims 7 (and 10), a closely fitting exchangeable outer casing is not taught by Shinohara:
Ambrosiani teaches a cold weather protective garment polyurethane foam insulation layer encased within a (removable/replaceable) shell fabric, such as a woven or knit [pg. 3, lines 32-38].
It would have been obvious to one of ordinary skill in the art at the time of invention to arrange the vacuum panel with the protective layer of Shinohara in a closely fitting, exchangeable outer casing. One of ordinary skill in the art would have been motivated to adapt a polyurethane foam-based insulation device to a desired setting that would have provided additional cold weather protection [pg. 3, lines 32-42].

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara, as applied to claim 1 above, in view of Bauer et al. (DE 102011116457 A1) (hereinafter “Bauer”) and/or Ogino et al. (JP 2009-268718 A) (hereinafter “Ogino”).
Regarding claims 7-9, a closely fitting exchangeable outer casing is not taught by Umeda and in the event that a seat/headrest cushion/shell is/are not taught:
Bauer teaches an interior part for an automobile such as trim cladding elements, seats, or ceiling materials [0001-0002, 0012-0013], comprising a vacuum insulation panel (All Figs. [6]) and a (removable/replaceable) headliner material (All Figs. [4]).
Ogino teaches a vehicle seat cushion comprising a vacuum insulation panel (All Figs. [9]), covered by a exchangeable skin (All Figs. [8]).
It is well-known in the art the that a cushion skin/headliner comprises a decorative layer such as a nonwoven fabric (film) or woven/knitted fabric.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to provide a headliner/skin layer to a cushion/shell/cladding comprising a vacuum insulation panel. One of ordinary skill in the art would have been motivated to provide a known element to an automobile interior part, specifically a cushion/shell/cladding.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Xiaohai et al. (U.S. Pub. No. 2005/0189404 A1) teach an insulation panel comprising a vaccum insulation panel [0007, 0062] and a protective layer of polyethylene foam [0007, 0066].
Both U.S. Patent Nos. 5,107,649 & 5,271,980 teach flexible vacuum insulation panels being at least partially encapsulated within a flexible foam (col. 5, lines 43-46 & col. 6, lines 50-68) and at least partially encapsulated between resilient materials such a flexible polyurethane foam, which protects the panel from damage/abrasion and may be provided for leveling/flatness of the outer surface (col. 7, line 65 – col. 8, line 3; col. 11, lines 44-49; col. 12, lines 38-44).
Both Shinohara et al. (U.S. Pub. No. 2015/0260331 A1) & Letts et al. (U.S. Pub. No. 2017/0015027 A1) teach a vacuum insulation core material completely encapsulated within a rigid polyurethane foam (implied in the latter reference). Hong (KR 10-0389397 B1), LV et al. (CN 103672303 A), Kubrina (WO 2007/097686 A1) all teach a vacuum insulation core material completely encapsulated in a polyurethane foam, wherein is not fully specified whether it is rigid or flexible.
Jieming et al. (CN 102748558 A) teach a vacuum insulation material encapsulated by an organic foam comprising a hard two-component polyurethane foam and a flexible single-component polyurethane foam, wherein the latter allows for a flexible insulation material [0012].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        February 24th, 2021